Citation Nr: 0907442	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for VA educational 
assistance benefits under 10 U.S.C. § chapter 1606, the 
Montgomery GI Bill for Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1994 to 
August 1995.  He also has verified service in the Army 
Selected Reserves for the period from April 1994 to May 2002 
and from January 2007 through the present.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he is entitled to VA educational 
assistance benefits under the MGIB-SR (also known as Chapter 
1606 benefits).  10 U.S.C. § chapter 1606 (West 2002); 
38 C.F.R. §§ 21.7500 to 21.7807 (2008).  According to the 
MGIB-SR, educational benefits are available to members of the 
Selected Reserve under Chapter 1606, Title 10, of the United 
States Code.  To be eligible for Chapter 1606 benefits, a 
reservist (1) shall (i) enlist, reenlist, or extend an 
enlistment as a Reserve for service in the Selected Reserve 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment, or 
extension; or (ii) be appointed as, or be serving as, a 
Reserve officer and agree to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve to 
which the person may be subject; (2) must complete his or her 
initial period of active duty for training; (3) must be 
participating satisfactorily in the Selected Reserve; and (4) 
must not have elected to have his or her service in the 
Selected Reserve credited toward establishing eligibility to 
benefits provided under 38 U.S.C. chapter 30.  10 U.S.C.A. § 
16132(a) (West 2002); 38 C.F.R. § 21.7540(a) (2008).  

The Department of Defense (DoD), or other competent military 
or naval authority, will determine whether or not an 
individual is participating satisfactorily in required 
training as a member of the Selected Reserve; such 
determination is binding upon VA.  38 C.F.R. § 21.7802(c) 
(2008).  See also 10 U.S.C.A. § 16132(c) (the Secretary of 
Defense, shall, at the request of VA, transmit a notice of 
entitlement for a reservist).  

Pertinent to this Remand, the facts are as follows.  The 
appellant was previously enlisted in the Selected Reserve, 
and was eligible for Chapter 1606 benefits for the period 
from April 1994 through May 2002.  The appellant's 
eligibility was terminated when he was discharged from the 
Selected Reserve in May 2002 upon completion of his six-year 
term.  See 10 U.S.C.A. § 16133(a) (West 2002); 38 C.F.R. 
§§ 21.7540(a)(3); 21.7550(a)(2) (2008) (eligibility shall end 
on the date the reservist is separated from the Selected 
Reserve).  VA records reflect that the appellant used 17 
months and 2 days of his 36 months of VA educational 
assistance benefits.  See Chapter 1606 Status and Award 
History dated January 18, 2007.  See also 10 U.S.C.A. 
§ 16131(c)(2) (West 2002); 38 C.F.R. § 21.7570 (a reservist 
may use a maximum of 36 months of entitlement under Chapter 
1606).  

In January 2007, the appellant reenlisted in the Selected 
Reserve through the Army Senior Reserve Officers' Training 
Corps (ROTC); he enlisted as a nonscholarship cadet.  See DA 
Form 597 ("Army Senior ROTC Nonscholarship Cadet Contract") 
received by VA on February 21, 2007.  He also reapplied for 
VA educational assistance benefits.  The RO denied the 
appellant's claim by letter dated in February 2007.  In the 
June 2007 statement of the case, the RO explained that,

"Entitlement to education benefits under the MGIB-
SR program ends the date the reservist is separated 
from the Selected Reserves.  A reservist is only 
able to re-establish his eligibility if he returns 
to the Selected Reserves within one year of his 
date of separation.  DoD has verified the appellant 
left the Selected Reserve on May 7, 2002, with a 
break in active drilling status for a period of 
more than one year.  Even though the claimant 
returned to active drilling status, DoD did not re-
establish his eligibility under this program.  
Based on the information provided by DoD, the 
claimant is no longer eligible to receive this 
benefit." [emphasis added]

The appellant has submitted a number of documents in support 
of his current claim.  Of particular note is a July 2007 
Notice of Basic Eligibility (NOBE), signed by the appellant 
and a Commanding Officer or Designee in July 2007, which 
indicates that he meets the eligibility criteria for the 
Selected Reserve Educational Assistance program authorized in 
Chapter 1606 of title 10, U.S. Code, and that his date of 
basic eligibility is January 24, 2007.  The appellant also 
submitted a copy of the "Statement of Understanding" of the 
MGIB-SR program executed at the time of his reenlistment.  

In addition to the documents submitted by the appellant, the 
claims file contains a print-out from DoD dated July 13, 
2007, which indicates that the appellant was eligible for 
Chapter 1606 benefits by reason of initial period of service 
effective April 28, 1994, and that his eligibility was 
terminated on May 7, 2002, by reason of discharge.  See 
Chapter 1606 DoD Data Record dated July 31, 2007.  This 
record also appears to show that the appellant is eligible 
for Chapter 1606 benefits effective January 24, 2007, by 
reason of initial period of service.  Id.  Finally, there is 
a Personnel Qualification Record (DA Form 2A) of record which 
reflects that the appellant "meets eligibility criteria," 
and that the "date start MGIB" is January 24, 2007, and the 
"date term MGIB" is January 23, 2017.  See also Fax Cover 
Sheet received July 23, 2007 (note from SFC Johnson that the 
appellant's record has been updated and that his eligibility 
will end on January 23, 2007.  

The above evidence tends to indicate that the appellant has 
been deemed eligible for Chapter 1606 benefits by the DoD for 
his current 6-year term of service in the Selected Reserve.  
However, as it asserted by the RO that "DoD did not re-
establish his eligibility under this program," and that 
there is information of record from DoD which demonstrates 
his ineligibility, the Board is of the opinion that a remand 
is necessary to clarify whether the appellant is eligible for 
Chapter 1606 benefits.  In order to determine the appellant's 
eligibility, the agency of original jurisdiction (AOJ) should 
contact DoD and/or the appropriate military authority to 
request information as to the appellant's eligibility for 
Chapter 1606 educational assistance benefits as of January 
24, 2007.  All requests should be documented, as well as any 
responses, negative or positive.  

In addition to verifying the appellant's current eligibility 
with DoD, the AOJ is directed to issue a supplemental 
statement of the case which contains a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
AOJ's determination.  See 38 C.F.R. § 19.29 (2008).  In the 
present appeal, the RO stated that the appellant could not 
re-establish his eligibility for Chapter 1606 benefits 
because he did not return to the Selected Reserve within one 
year of the date of his prior separation.  However, none of 
the laws or regulations cited/provided support this 
proposition.  As this appears to be one of the primary 
reasons for the continued denial of the appellant's appeal, 
the Board is of the opinion that the AOJ should clearly 
identify the law(s) and/or regulation(s) which support this 
conclusion.  Accordingly, a remand to provide this 
information is required.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Contact DoD and/or the appropriate 
military authority to request information 
as to the appellant's eligibility for 
Chapter 1606 educational assistance 
benefits as of January 24, 2007.  All 
requests should be documented, as well as 
any responses, negative or positive.  

2.  Issue a supplemental statement of the 
case which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion of 
how such laws and regulations affect the 
determination contained therein.  
38 C.F.R. § 19.29.  More specifically, the 
AOJ should provide a citation to the 
applicable law(s) and/or regulation(s) 
which indicate that "A reservist is only 
able to re-establish his eligibility if he 
returns to the Selected Reserves within 
one year of his date of separation."  
Allow the appellant a reasonable period of 
time in which to respond to this 
supplemental statement of the case.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




